DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6–12, 17–20, and 22–28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao C et al. (CN 111214725 A), hereinafter referred to as Gao C.
Regarding claims 1 and 17, Gao C teaches, “A digital flow sensor comprising: a flow sensor element comprising a first digital thermometer (1st ref. # 11) for providing a first output (English Translation pg. 3, ln. 22–43); and a heating element (17; see also pg. 4, ln. 6) thermally coupled to the first digital thermometer (pg. 3, ln. 22–43).”
Regarding claims 2 and 18, Gao C teaches, “a second digital thermometer (2nd ref. # 11) for providing a second output (pg. 3, ln. 22–43); logic for providing a flow measurement based at least in part upon the first and second outputs (temperature difference between 11’s detecting flow rate; pg. 3, ln. 22–43 & pg. 4, ln. 27–41).”
Regarding claims 3 and 19, Gao C teaches, “wherein the logic is operable to provide the flow measurement in response to the flow sensor element and the second digital thermometer being thermally coupled to a flowing fluid (pg. 3, ln. 22–43 & pg. 4, ln. 27–41).”
Regarding claims 4 and 20, Gao C teaches, “a thermally conductive element (aluminum heat conducting plate seen in Fig. 2; pg. 3, ln. 48 – pg. 4, ln. 24) thermally coupled to the flow sensor element.”
Regarding claims 6 and 22, Gao C teaches, “wherein at least one of the thermally conductive element or the heating element has a thermal conductivity of at least 5 W/mK. (plate made of Aluminum meets this value)”
Regarding claims 7 and 23, Gao C teaches, “wherein the flow sensor element includes a single-wire bus for communicating data and commands (inherent to DS18B20).”
Regarding claims 8 and 24, Gao C teaches, “wherein the flow sensor element includes a single-wire bus for communicating data and commands, and for receiving power (inherent to DS18B20).”
Regarding claims 9 and 25, Gao C teaches, “wherein the heating element (17) is not part of a Wheatstone bridge circuit (no mention of Wheatstone bridge in 17).”
Regarding claims 10 and 26, Gao C teaches, “wherein the logic does not perform analog-to-digital conversion on voltage of a Wheatstone bridge that includes the heating element (no mention of Wheatstone bridge in pg. 3, ln. 22 – pg. 4, ln. 41).”
Regarding claims 11 and 27, Gao C teaches, “wherein the first digital thermometer includes an integrated temperature sensor component that is not thermally coupled to a heating element within the first digital thermometer (1st ref. # 11 (DS18B20) same as described in applicant’s spec.; also heating element 17 is separate from 11).”
Regarding claims 12 and 28, Gao C teaches, “wherein the first digital thermometer includes no moving parts (DS18B20 is stationary).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao C (CN 111214725 A) in view of Martin et al. (US 20160327420), hereinafter referred to as Martin.
Regarding claims 5 and 21, Gao C does not appear to teach, “wherein the thermally conductive element is disposed in a wall of a fluid channel to enable thermal coupling to a flowing fluid in the channel.” However, Martin teaches the deficiencies of Gao C (Fig. 3, ref. # 118, 120, 12, 152; para. [0054]). It would have been obvious to one skilled in the art at the time of filing to modify Gao C’s invention to include wherein the thermally conductive element is disposed in a wall of a fluid channel to enable thermal coupling to a flowing fluid in the channel.
The ordinary artisan would have been motivated to modify Gao C’s invention for at least the purpose of ensuring the sensing elements are located as close as possible to the measurement source, and for protecting the elements from wear, deterioration, or corrosion.
Claims 13–16 and 29–31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao C (CN 111214725 A) in view of Gao S (CN 202101774 U), hereinafter referred to as Gao S.
Regarding claims 13–16 and 29–31, Gao C teaches, “A flow sensor network comprising a plurality of digital flow sensors (p. 4, ln. 34–35)”. Gao C does not appear to teach, “wherein data lines of the plurality of digital flow sensors are coupled to the same network bus for communicating data; wherein commands are also communicated over the network bus; wherein the network bus is a single-wire bus; wherein the heating elements of the plurality of digital flow sensors are coupled to the same current source.” However, Gao S teaches the deficiencies of Gao C (Fig. 1–5; para. [0039]; teaches multiple sensors connected to the same single-wire network bus, using a DS18B20 which teaches communicating commands over the network bus; Gao C’s heating elements connect to a power supply which is a common current source). It would have been obvious to one skilled in the art at the time of filing to modify Gao C’s invention to include wherein data lines of the plurality of digital flow sensors are coupled to the same network bus for communicating data; wherein commands are also communicated over the network bus; wherein the network bus is a single-wire bus; wherein the heating elements of the plurality of digital flow sensors are coupled to the same current source.
The ordinary artisan would have been motivated to modify Gao C’s invention for at least the purpose of ensuring detection in many areas of the flow path ensuring accurate detection and measurement of flow throughout the system.
Claims 13–16 and 29–31 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Gao C (CN 111214725 A) in view of Last Minute ENGINEERS, “Interfacing Multiple DS18B20 Digital Temperature Sensors with Arduino”, hereinafter referred to as Last Minute ENGINEERS.
Regarding claims 13–16 and 29–31, Gao C teaches, “A flow sensor network comprising a plurality of digital flow sensors (p. 4, ln. 34–35)”. Gao C does not appear to teach, “wherein data lines of the plurality of digital flow sensors are coupled to the same network bus for communicating data; wherein commands are also communicated over the network bus; wherein the network bus is a single-wire bus; wherein the heating elements of the plurality of digital flow sensors are coupled to the same current source.” However, Last Minute ENGINEERS teaches the deficiencies of Gao C (see at least page 1 and 2 of Last Minute ENGINEERS; teaches interfacing multiple sensors over the same single-wire bus; using DS18B20’s inherently teaches communicating commands through the data pin; Gao C’s heating elements connect to a power supply which is a common current source). It would have been obvious to one skilled in the art at the time of filing to modify Gao C’s invention to include wherein data lines of the plurality of digital flow sensors are coupled to the same network bus for communicating data; wherein commands are also communicated over the network bus; wherein the network bus is a single-wire bus; wherein the heating elements of the plurality of digital flow sensors are coupled to the same current source.
The ordinary artisan would have been motivated to modify Gao C’s invention for at least the purpose of allowing detection in many area and multiple transfusion systems on a floor or over floors of a facility, ensuring ease of detection for the operators (also see ref. # 15; p. 4, ln. 27–36 of Gao C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach flow detection devices with construction and operation, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852